                    Case 1:19-cr-00227-CCC Document 111 Filed 08/21/20 Page 1 of 4




                 :to 'fl-IE     v{()!ftD SfAfEs Dts1J~-,tct                    cou(2,T


                                                  ', cgtM, nD. I: tCf -c~ -11.+
                 V,                                   •
                                                  ;       ( 5'v,d e.   mr,Conner
                                                  #
                                                  (                            HARRISBURG, PA
                                                 #


                                                  '
                                                                                AUG 2 1 2020
                                                                         PER




      were -able ::b rec,e.ve. ~r,ud:b: l.!151-t S +rorn la UlltJers dnd
l(\l'n~-1:e
{he 1,~e, Do A05tAslc IL/ 1 Lola 1 ~ pr1ud±e 1:nueSl:,z#oc


   C u1d IC/ loc/Ldown ces-l:r1cf1onS we.re
      0
                                                                        Iiiled I Con±Gl:J

  bu       (OJI(\   se.l me, Ar/    \)Je1sm 'q-ci~wh1r'n wdJ exold1n CQ!,-Jd acotoco
          crnd        oce                      n OLAS ( wJ--,
                                                               1
                                                                 -        r 1-
Case 1:19-cr-00227-CCC Document 111 Filed 08/21/20 Page 2 of 4
Case 1:19-cr-00227-CCC Document 111 Filed 08/21/20 Page 3 of 4




                           .
                 Case 1:19-cr-00227-CCC Document 111 Filed 08/21/20 Page 4 of 4


Dauphin County Prison
501 Mall Road
Harrisburg, PA 17111




                          RECEIVED
                                                           ()(+1 cQ_ ot tl,e_ Clerk
                              HARRISBURG, PA
                                                           L,,1n1-0id ~+=rlt<Ls D1sir,
                                AUG 2 12w                      UIS , Cav1r{-hov1SQ
                        PER        ffi-=----
                                 DEPUTY CLERK                  m,d, D1s-t, oP PA
                                                               228 vvcilnirt St,
                                               i 7108-25%'35   t-i ctr ~I II 1s1it'!Yci'l'''~ht~IAl11if
 ~~-------...........--'~~~~-~
